UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) [X] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24503 Whidbey Island Bank 401(k) Plan WASHINGTON BANKING COMPANY ayshore Drive Oak Harbor, Washington 98277 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive officer) REQUIRED INFORMATION In lieu of the requirements of Items 1-3 of Form 11-K, and as permitted by Item 4 of Form 11-K, Plan financial statements and schedules are being filed in accordance with the financial reporting requirements of ERISA. Table Of Contents Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statement of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Note to Financial Statements 4 SUPPLEMENTAL SCHEDULE REQUIRED BY THE DEPARTMENT OF LABOR Schedule H, Line 4(i) - Schedule of Assets (Held at Year End) 12 EXHIBITS 13 SIGNATURES 13 Report of Independent Registered Public Accounting Firm To the Administration Committee Whidbey Island Bank 401(k) Plan We have audited the accompanying statement of net assets available for benefitsof Whidbey Island Bank 401(k) Plan (the “Plan”) as of December31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended December31, 2011. These financial statements and supplemental schedule are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Whidbey Island Bank 401(k) Plan as of December31, 2011 and 2010, and the changes in net assets available for benefits for the year ended December31, 2011 in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental Schedule H, Line 4(i) - Schedule of Assets (Held at End of Year) at December31, 2011 is presented for the purpose of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Moss Adams LLP Everett, Washington June 27, 2012 -1- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Statement of Net Assets Available for Benefits December 31, 2011 and 2010 ASSETS Investments, fair value $ $ Notes receivable from participants Total assets NET ASSETS AVAILABLE FOR BENEFITS $ $ See accompanying notes to these financial statements. -2- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2011 ADDITIONS TO NET ASSETS ATTRIBUTED TO: Investment Income Net depreciation in fair value of investments $ ) Dividends Interest Total investment loss ) Interest Income on Notes Receivable from Participants Contributions Employer Participant Salary deferral Rollover Total contributions Total additions DEDUCTIONS FROM NET ASSETS ATTRIBUTED TO: Benefits paid to participants Total deductions NET INCREASE IN NET ASSETS AVAILABLE FOR BENEFIT NET ASSETS AVAILABLE FOR BENEFITS, beginning of year NET ASSETS AVAILABLE FOR BENEFITS, end of year $ See accompanying notes to these financial statements. -3- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Notes to Financial Statements December 31, 2011 and 2010 Note 1 – Description of Plan The following brief description of the Whidbey Island Bank 401(k) Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General – The Plan is a defined contribution plan, adopted January 1, 1993, to provide retirement and disability benefits to the employees of Whidbey Island Bank (the “Bank” and/or “Sponsor”), wholly owned subsidiary of Washington Banking Company (the “Company”). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and subsequent amendments. Employer Contributions – The Bank matches 50% of each participant’s elected contributions, up to 6% of their eligible compensation. At the discretion of the Bank’s Board of Directors, annual profit sharing contributions are also allocated to eligible employees based upon annual participant earnings. Employees become eligible to receive matching and profit sharing contributions as of January 1, or July 1 after completing one year of service. For eligibility purposes, an employee is deemed to have one year of service upon completing 1,000 hours of service. There were no profit sharing contributions made by the Bank for the year ended December 31, 2011. Participant Elected Contributions – All employees age twenty-one or older may elect to contribute a portion of their compensation into the Plan on a tax-deferred basis. The participant’s contribution may not exceed limits established in the Internal Revenue Code. Employees are eligible to make contributions on the first day of the month following their hire date. Withheld amounts are deposited by the Bank into the Plan as soon as practicable, but no later than the 15th business day following the end of the month in which amounts are contributed by employees or withheld from their wages. Participants direct the investment of their contributions to various investment options offered by the Plan. Participant Accounts – Each participant's account is credited with the participant's contribution and allocations of (a) Bank's contribution and (b) plan earnings, and charged with an allocation of administrative expenses. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting – Participants are fully vested in their participant elected and employer matching contributions at all times. For vesting of discretionary employer profit sharing contributions, an employee must complete 1,000 hours of service during a vesting computation period in order to receive credit for one year of service. Employer profit sharing contributions vest as follows: 1 year of service – 0%; 2 years – 20%; 3 years – 40%; 4 years – 60%; 5 years – 80%; 6 years – 100%. Participants become fully vested at the age of 65, upon the participant’s death or upon permanent disability. Forfeitures – Forfeitures are the non-vested portion of a participant’s account that is lost upon termination of employment. Forfeitures are used to reduce the Plan sponsor’s matching contributions or to pay Plan expenses. For the year ending December 31, 2011, there was $868 in forfeitures, all of which were used to pay Plan expenses.As of December 31, 2011 and 2010, forfeited non-vested accounts totaled $252 and $245, respectively. Notes Receivable from Participants – Participant loans are made at the discretion of the Plan administrator. Loans cannot exceed the lesser of 50% of the participant’s total vested account balance or $50,000. Loans are collateralized by participant account balances and bear interest at rates that range from 4.25% to 8.50%, which are commensurate with local prevailing rates. Principal and interest is paid ratably through payroll deductions. -4- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Notes to Financial Statements December 31, 2011 and 2010 Note 1 – Description of Plan (Continued) Investment Options – The Plan’s trustees establish investment options including the Sponsor’s common stock, Washington Banking Company. Participants direct their contributions into any of the available investment options. The Plan does not require collateral or other security to support these financial instruments. Participants may change their investment options at any time. Investment securities are exposed to various risks, such as interest rate, market and credit risk. In addition, many of the Plan’s investments are, by their nature, concentrated in certain industry segments or investment types, which may create additional risks due to investment concentrations. It is reasonably possible, given the level of risk associated with investment securities that changes in the near term could materially affect participants’ account balances and the amounts reported in the financial statements. Payment of Benefits – On retirement, death, disability or termination, a participant may elect to receive their vested account balance in a lump sum amount or monthly, quarterly or annual installment payments over a fixed reasonable period not to exceed the life expectancy of the employee or the employee’s beneficiaries. At December 31, 2011, net assets include approximately $1.5 million in accounts of participants that have separated from service. None of these amounts were payable by the Plan as of December 31, 2011. With approval of the Sponsor, early withdrawals may be paid by the Plan to those employees experiencing a financial hardship as defined by the Plan. Administrative Expenses – All administrative expenses of the Plan may be paid out of the Plan’s assets if the Sponsor does not pay the expenses directly. Plan Termination – Although it is currently the intent of the Bank to continue the Plan, the Bank may terminate the Plan upon giving 60 days notice to the Trustee. In the event of such discontinuance, the net assets of the Plan would be distributed to the participants in the proportion determined by their respective accounts. Upon termination, all participants’ accounts would become fully vested. -5- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Notes to Financial Statements December 31, 2011 and 2010 Note 2 – Summary of Significant Accounting Policies Basis of Accounting – The financial statements of the Plan have been prepared in accordance with accounting principles generally accepted in the United States of America, using the accrual method of accounting. Use of Estimates – The preparation of the financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Recent Accounting Pronouncements – In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. The guidance, which was effective for reporting periods beginning after December 15, 2009, required additional disclosures about transfers between levels within the fair value hierarchy, and clarified existing disclosure requirements regarding classes of assets and liabilities measured at fair value. Additional guidance which is effective for reporting periods beginning after December 15, 2010 requires the Plan to present information about purchases, sales, issuances, and settlements on a gross basis in the reconciliation of the beginning and ending balance of Level 3 fair value measurements. The Plan adopted the Level 3 reconciliation disclosures effective January 1, 2011. In May 2011, the FASB issued ASU No. 2011-04, Fair Value Measurement (Topic820) - Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. ASU No. 2011-04 requires disclosure of valuation techniques for Level 2 and Level3 measurements and for Level 3 measurements requires disclosure of valuation processes used by the reporting entity and quantitative information about significant unobservable inputs. ASU No. 2011-04 requires information about all transfers between levels 1 and 2, not just significant transfers, as well as additional disclosure for Level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. It also requires disclosure of the categorization by level for items that are not measured at fair value in the statement of net assets available for benefits but are disclosed at fair value.The new guidance is effective for reporting periods beginning after December 15, 2011. Plan management does not expect the adoption of ASU No. 2011-04 to have a material effect on the statement of net assets available for benefits and statement of changes in net assets available for benefits. Investment Contracts – Investment contracts held by the Plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of the Plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Authoritative guidance requires the statements of net assets available for benefits present the fair value of the investments, as well as the adjustment from fair value to contract value for fully benefit-responsive investment contracts. The statement of changes in net assets available for benefits is prepared on a contract value basis. The investments in fully benefit-responsive investment contracts are stated at contract value, which approximated fair value at December 31, 2011 and 2010, and represents contributions, reinvested income, less any withdrawals and/or reserves plus accrued interest. -6- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Notes to Financial Statements December 31, 2011 and 2010 Note 2 – Summary of Significant Accounting Policies (Continued) Investment Valuation – The Plan’s investments are stated at fair value. Quoted market prices are used to value investments in the Sponsor’s common stock. Shares of mutual funds are valued at the net asset value of shares held by the Plan at year-end. Net appreciation of mutual fund accounts includes interest, dividends, and realized and unrealized gains or losses. Income Recognition – Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date.The net depreciation in fair value of investments consists of both the realized gain or losses and unrealized appreciation or depreciation of those investments. Benefit Payments – Benefits are recorded when paid. Notes Receivable from Participants – Notes receivable from participants are measured at amortized cost, which represents unpaid principal balance plus accrued but unpaid interest, and are classified as notes receivable. Federal Income Tax – The Plan had received a determination letter dated October 26, 1994 indicating that the Plan was qualified under the appropriate sections of the Internal Revenue Code. The Plan has been amended since receiving the determination letter. However, the Plan administrator believes that the Plan is designed and is currently being operated in compliance with the applicable provisions of the Internal Revenue Code. Subsequent Events – Subsequent events are events or transactions that occur after the statement of net assets available for benefits date but before financial statements are issued. The Plan recognizes in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the statement of net assets available for benefits, including the estimates inherent in the process of preparing the financial statements. The Plan’s financial statements do not recognize subsequent events that provide evidence about conditions that did not exist at the date of the statement of net assets available for benefits but arose after the statement of net assets available for benefits date and before financial statements are issued. -7- Table of Contents WHIDBEY ISLAND BANK 401(K) PLAN Notes to Financial Statements December 31, 2011 and 2010 Note 3 –Investments The following is a summary of investments, at fair value, at December 31, 2011 and 2010: Invesments at fair value as determined by quoted market price: Washington Banking Company Common Stock $
